Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/756,718, OSCILLATION DAMPER, IN PARTICULAR FOR A SWITCH CABINET, filed on 4/16/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21, line 2, “a transverse direction” is indefinite because it is not clear which direction is it transverse of? Transverse of the longitudinal direction?
	Claim 21, lines 12-13, “number of spring elements” is indefinite because the applicant needs to specify the number of spring elements and it is not clear if the spring elements are the same spring elements as cited in claim 21, line 3. 
	Claim 39, lines 1-2, “A switch cabinet comprising: the oscillation damper according to claim 21.” Is indefinite because it is not clear if it is depending from claim 21 or independent from claim 21. 
	Claims 22-40 are rejected as depending on rejected claim 21.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2020/0318625 to Lucon et al.
US Patent Application Publication # 2004/0195742 to Wood
US Patent Application Publication # 2020/0298968 to Quaranta et al.
US Patent # 4,343,452 to Bauer 
US Patent Application Publication # 2022/0060022 to Abaitancci et al.
The cited references teach the oscillation damper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        6/1/22